Order, Supreme Court, New York County (William Davis, J.), entered on or about November 14, 1994, which denied petitioner’s application pursuant to CPLR article 78 seeking to annul the determination of the New York City Commission on Human Rights, dated September, 1994, that petitioner was not discriminated against by respondents Depository Trust Company, Stuart Fishbein and Lori Klebous-Zivny in violation of, inter alia, Administrative Code of the City of New York § 8-107 (1) (a), granted respondents’ cross motion to confirm the determination, and dismissed the petition, unanimously affirmed, without costs.
The IAS Court properly found that the Commission’s determination that respondents did not discriminate against petitioner was supported by substantial evidence (Administrative Code § 8-123 [e]). Accordingly, the cross motion to confirm the Commission’s determination was properly granted. Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.